People v Thompson (2016 NY Slip Op 05394)





People v Thompson


2016 NY Slip Op 05394


Decided on July 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
THOMAS A. DICKERSON, JJ.


2005-11985
 (Ind. No. 3289/04)

[*1]The People of the State of New York, respondent, 
vGarnell Thompson, appellant.


Garnell Thompson, Dannemora, NY, appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Solomon Neubort of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 23, 2008 (People v Thompson, 54 AD3d 975), affirming a judgment of the Supreme Court, Kings County, rendered November 15, 2005.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., BALKIN, LEVENTHAL and DICKERSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court